—Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered December 10, 1992, convicting defendant, after a jury trial, of robbery in the first degree, burglary in the first degree, sexual abuse in the first degree, and attempted rape in the first degree, and sentencing defendant to concurrent terms of 12 Vi to 25 years, 12 Vi to 25 years, 2 to 4 years, and 4 to 8 years of imprisonment, respectively, unanimously affirmed.
Viewing the evidence in a light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the complainant’s eyewitness testimony of the sexual attack, robbery and burglary, which lasted between 20 and 25 minutes in the middle of the day in her well-lighted apartment, provided sufficient detail and indicia of credibility for the jury to convict the defendant (see, People v Arroyo, 54 NY2d 567, 578, cert denied 456 US 979). Nor was the sentence imposed excessive in light of the nature of these crimes and defendant’s criminal history. Concur—Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.